UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                          USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
 VISTA FOOD EXCHANGE, INC.,                                            DOC#:
                                                                       DATE FILED: 6/24/2021
                              Plaintiff,

                         v.                                            18-CV-8999 (RA)

 COMERCIAL DE ALIMENTOS SANCHEZ                                             ORDER
 S DE R LE DE C.V. doing business as
 COMERCIAL SANCHEZ,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         It has been reported to the Court that the parties were unable to reach a settlement at the June

9, 2021 settlement conference. By no later than July 1, 2021, the parties shall file submit a letter

updating the Court on the status of this case, which includes a proposed briefing schedule for any

motions.



SO ORDERED.

Dated:      June 24, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
